  

Exhibit 10.64

 

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

 

EQUIPMENT REVENUE SHARING AGREEMENT

 

This EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on
November 16, 2011, by and between EWRS TIBBİ CİHAZLAR LTD. TURKEY, a limited
liability company (“EWRSEWRS”) and FLORENCE NIGHTINGALE HASTANESİ A.Ş., a
Turkish corporation (“Hospital”), with reference to the following facts:

 

RECITALS

 

A.           EWRS intends to purchase a Leksell Stereotactic Gamma Knife
Perfexion Unit (the “Equipment”) of which the details are stated in Exhibit 1
and which it will acquire from Elekta Instruments, A.B., a Swedish corporation
(“Elekta”).

 

B.           Hospital wishes to use and operate the Equipment of EWRS, and EWRS
is willing to place the Equipment to Hospital, upon the terms, covenants,
conditions and agreements set forth in this Agreement.

 

Hospital and EWRS may be referred individually as “Party”, collectively as
“Parties”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Revenue Sharing Agreement. Subject to and in accordance with the
covenants and conditions set forth in this Agreement, EWRS hereby agrees to the
Equipment at Hospital, and Hospital hereby agrees to operate and the Equipment
of EWRS,. The Equipment to be to be placed at Hospital and used used by Hospital
pursuant to this Agreement shall be the Leksell Gamma Knife Perfexion, including
all standard hardware and software related thereto.

 

2.          LGK Agreement. Simultaneously with the execution of this Agreement,
Hospital and Elekta shall enter into that certain LGK Agreement (the “LGK
Agreement”) a copy of which is attached hereto as Exhibit A. Hospital shall
perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that EWRS is a
third party beneficiary of the LGK Agreement and, in that capacity, EWRS shall
be entitled to enforce Hospital’s performance, satisfaction and fulfillment of
its obligations thereunder.

 

 

Exhibit 10.64

 

3.           Term of the Agreement. The term of this Agreement (the “Term”)
shall commence as of the date hereof and, unless earlier terminated shall
continue for a period of twelve (12) years following the performance of the
first clinical Gamma Knife procedure (the “First Procedure Date”) at the Site.
Hospital’s obligation to make the payments to EWRS for the Equipment described
in Section 8 below shall commence as of the First Procedure Date.

 

4.           User License; EWRS Policy Committee.

 

4.1           Hospital shall, at its sole cost and expense, apply for and obtain
in a timely manner a User License and Site License, stating that the site is as
per TAEK (Turkish Atomic Energy Council) requirements and, if necessary, from
any applicable county and district councils authorizing it to take possession of
and maintain the Cobalt supply required in connection with the use of the
Equipment during the term of this Agreement. EWRS shall, at its sole cost and
expense, be responsible for the import license for the cobalt source. Hospital
shall, at its sole cost and expense, apply for and obtain in a timely manner all
other licenses, permits, approvals, consents and authorizations which may be
required by county or local governmental or other regulatory agencies for the
development, construction and preparation of the Site, the charging of the
Equipment with its Cobalt supply, the conduct of acceptance tests with respect
to the Equipment, and the use of the Equipment during the Term, as more fully
set forth in Article 2.1 of the LGK Agreement and shall maintain these during
the Term.

 

5.           Delivery of Equipment; Site.

 

5.1           EWRS shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at İstanbul Gayrettepe at F.O.B. loading dock
(the “Site”) on or prior to the delivery date agreed upon by Hospital and EWRS,
but in any case, after and on condition that the Hospital concludes all
necessary agreements and arrangements with Social Security Institution and any
other public patient, governmental re-imbursement program for Procedures.

 

Subject to the procurement of finance by EWRS stated in Article 14 below, the
Equipment shall be delivered to the Hospital within 12 weeks following the
Hospital obtains all necessary permits and licenses (the ones that are possible
to be obtained before the delivery of the Equipment) for the placement of the
Equipment , but in any case prior to the date of 01.07. 2011. In the event that
the Equipment is not delivered to the Hospital prior to the date of 01.06.2012,
the Party responsible for the delay (For Hospital not completing the permit,
license and Site construction as stated in Article 6.4 below, for EWRS not
delivering the Equipment to the Hospital) shall pay the other Party delay
penalty at the amount of * for each week until the delivery is made accordingly.
In the event that the delivery cannot be made until the date of 01.09.2012 (long
stop date), this Agreement shall be deemed as terminated and the Party which has
no negligence, may, in addition to the delay penalties, claim its costs and
expenses regarding the signature and performance of this Agreement.

 

 

Exhibit 10.64

 

5.2           Subject to Section 6 below, Hospital, at its cost and expense,
shall provide a safe, convenient Site for the Equipment. The location of the
Site shall be subject to the prior approval of EWRS.

 

6.           Site Preparation and Installation of Equipment.

 

6.1           Hospital, at its cost and expense, shall prepare all plans and
specifications required to prepare, construct and improve the Site for the
installation, use and operation of the Equipment during the Term. The plans and
specifications (i) shall be approved by EWRS, which approval shall not be
unreasonably withheld or delayed; (ii) shall comply in all respects with the
site planning criteria attached as Exhibit [•] to the LGK Agreement
(collectively the “Site Planning Criteria”); and (iii) to the extent required by
applicable law, shall be submitted to all regulatory agencies for their review
and approval. Hospital, at its cost and expense, shall obtain and maintain all
permits, certifications, approvals or authorizations required by applicable
jurisdiction laws, rules or regulations necessary to prepare, construct and
improve the Site as provided above and for use and operation of the Equipment
during the term of this agreement.

 

6.2           Hospital, at its cost and expense, shall prepare, construct and
improve the Site as necessary for the installation, use and operation of the
Equipment during the Term, including, without limitation, providing all
temporary or permanent shielding required for the charging of the Equipment with
the Cobalt supply and for its subsequent use, selecting and constructing a
proper foundation for the Equipment and the temporary or permanent shielding,
aligning the Site for the Equipment, and installing all electrical systems and
other wiring required for the Equipment. In connection with the construction of
the Site, Hospital, at its cost and expense, shall select, purchase and install
all radiation monitoring equipment, devices, safety circuits and radiation
warning signs required at the Site in connection with the use and operation of
the Equipment.

 

6.3           EWRS, at its cost and expense, shall be responsible for the
rigging and installation of the Equipment at the Site, including the positioning
of the Equipment on its foundation at the Site in compliance with the Site
Planning Criteria.

 

6.4           With respect to the placement of Equipment, Hospital shall use its
best efforts to satisfy its obligations under this Section 6 in a timely manner.
Hospital shall keep EWRS informed on a regular basis of its progress in the
design of the Site, the preparation of plans and specifications, the
construction and improvement of the Site, and the satisfaction of its other
obligations under this Section 6. In all events, Hospital shall complete all
construction and improvement of the Site required for the installation,
positioning and testing of the Equipment on or prior to the delivery date
described in Section 5.1 above.

 

6.5           During the Term, Hospital, at its cost and expense, shall maintain
the Site in a good working order, condition and repair, reasonable wear and tear
excepted.

 

 

Exhibit 10.64

 

7.           Marketing Support.

 

7.1         Not less than ninety (90) days prior to the First Procedure Date and
the commencement of each succeeding twelve (12) month period during the Term,
EWRS and Hospital shall jointly develop an annual marketing plan, budget and
timeline, which shall be implemented by EWRS, based on the approved budget and
timeline. The Hospital and EWRS agree that the annual marketing plan shall not
include an aggressive marketing plan that would harm the reputation of the
Hospital Hospital’s approval of such plan, budget and timeline shall not be
unreasonably withheld or delayed. If Hospital has not approved or disapproved
the same within thirty (30) days following its receipt, Hospital shall be deemed
to have approved the same. Any out-of-pocket marketing expenses paid to
unrelated third parties that are included in the marketing plan budget shall be
reimbursed through Gamma Knife revenues prior to distribution to either Party.
It is anticipated that the annual marketing budget will be approximately *. Any
marketing efforts conducted independently by Hospital shall be at Hospital’s
expense, and subject to coordination with EWRS.

 

7.2         The Gamma Knife program at the Hospital shall be given a name
mutually agreed to by EWRS and Hospital (the “Program”). All communications to
the public regarding the Program may identify the Program as being associated
with EWRS and Hospital, provided that all such communications are in accordance
with the communications and marketing plan adopted or approved by Hospital and
EWRS. Hospital shall use its best efforts to promote the Program and to
encourage the use thereof by the Public and medical community.

 

8.           Net Revenue Sharing Arrangement.

 

8.1         Amount. As rent for the Hospital’s use of the Equipment pursuant to
this Agreement (“Net Revenue Payment”), Hospital shall pay to EWRS an amount
equal to * of “Net Revenues.” Net Revenues are defined as *.

 

8.2         Calculation of Net Revenue Payments and Direct Operating Expenses.
The amount due to EWRS hereunder shall be determined and paid on a monthly basis
throughout the Term and any extensions thereof, and thereafter to the extent any
Gross Collections associated with Procedures during the Term or any extensions
thereof are received subsequent to termination of this Agreement. Within thirty
(30) days after the last day of each calendar month of the Term and any
extensions thereof (and upon the termination or expiration of the Term or any
extensions thereof with respect to a period shorter than a calendar month), each
party shall submit to the other a written statement setting forth such party's
respective Direct Operating Expenses.

 

* (also refer to Section 8.5(d). *.

 

Each party’s respective Direct Operating Expenses shall be determined in good
faith in accordance with Generally Accepted Accounting Principles (“GAAP”)
consistently applied and with the terms of this Agreement. Significant costs and
expenses incurred by both parties are enumerated in Exhibit 1.

 

 

Exhibit 10.64

 

8.3         Payment to EWRS. The Net Revenue Payments payable to EWRS pursuant
to Section 8.1 above, together with EWRS's Direct Operating Expenses for such
month (or portion thereof) (collectively, the "EWRS Monthly Reimbursement"),
shall be due and payable by Hospital thirty (30) days after the last day of each
calendar month of the Term and any extensions thereof (and upon the termination
or expiration of the Term). If EWRS shall at any time accept any portion or all
of the EWRS Monthly Reimbursement after it shall become due, such acceptance
shall not constitute or be construed as a waiver of any or all of EWRS's rights
under this Agreement, including the rights of EWRS set forth in Section 19
hereof. Notwithstanding the foregoing, with respect to any month for which Gross
Collections are equal to or less than the sum of each party's respective Direct
Operating Expenses, such Gross Collections shall be used to pay the pro rata
portion of Hospital's Direct Operating Expenses and EWRS's Direct Operating
Expenses. Any shortfall in the reimbursement of each party's Direct Operating
Expenses shall be carried over to the next month(s) and shall be paid in full
from Gross Collections prior to the payment of any Net Revenue Payments to EWRS,
or distribution to Hospital or any of its affiliates.

 

8.4         Inspection of Records. Throughout the Term and thereafter until
final settlement of all amounts owed to or claimed by either party under this
Agreement, each party, at its own expense, shall have the right upon request and
from time-to-time, to inspect, audit and copy the other party's books and
records which relate to the accounting for and calculation of Gross Collections
and Direct Operating Expenses. In any event Hospital, at the end of each
calendar month during the term, shall submit all invoices, records and books
showing all Procedures performed in the respective month to EWRS. Furthermore,
Hospital shall give EWRS a weekly report regarding the Procedures performed in
all departments of the Hospital including the patient names together with their
reimbursement authority.

 

8.5         Reimbursement for Gamma Knife Procedures. Hospital shall use its
best efforts to renegotiate Hospital's existing contracts to include coverage
for stereotactic radiosurgery services utilizing the Equipment to be provided
through the Program and to include in new contracts provisions covering such
services. "EWRS's Direct Operating Expenses” shall equal *.

 

(a)          "Hospital's Direct Operating Expenses" shall be equal to *.

 

(c)          Total EWRS and Hospital Direct Operating Expenses are not expected
to exceed * of Gross Collections. See Exhibit 1. for schedule of Expenses.

 

(d)          "Procedure" means any treatment that involves stereotactic,
external, single fraction [and/or multiple fractions up to and including 5
fractions], conformal radiation, commonly called radiosurgery, that may include
one or more isocenters during the patient treatment session, delivered to any
site(s) superior to the foramen magnum, which Procedure is performed by
Hospital, its representatives, affiliates, joint ventures and/or partnerships,
on an inpatient or outpatient basis using any of the Equipment.

 

9.           Use of the Equipment.

 

9.1         The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which the Equipment is not designed or reasonably suitable as indicated
to Hospital by Elekta or EWRS.

 

 

Exhibit 10.64

 

9.2         This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in EWRS.

 

9.3         During the Term, upon the request of EWRS, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by EWRS,
labels, plates, insignia, lettering or other markings supplied by EWRS
indicating EWRS’s ownership of the Equipment, and shall keep the same affixed
for the entire Term. Hospital hereby authorizes EWRS to cause this Revenue
Sharing Agreement or any statement or other instrument showing the interest of
EWRS in the Equipment to be filed or recorded, or refiled or re-recorded, with
all governmental agencies considered appropriate by EWRS, at EWRS’s cost and
expense. Hospital also shall promptly execute and deliver, or cause to be
executed and delivered, to EWRS any statement or instrument requested by EWRS
for the purpose of evidencing EWRS’s interest in the Equipment, including
financing statements and waivers with respect to rights in the Equipment from
any owners or mortgagees of any real estate where the Equipment may be located.

 

9.4         At Hospital’s cost and expense, Hospital shall (a) protect and
defend EWRS’s ownership of and title to the Equipment from and against all
persons claiming against or through Hospital, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Hospital, and
(c) give EWRS immediate written notice of any matter described in clause (b).

 

10.         Additional Covenants of Hospital. In addition to the other covenants
of Hospital contained in this Agreement, Hospital shall, at its cost and
expense.

 

10.1       In coordination with EWRS, provide properly trained, technical and
support personnel and supplies required for the proper performance of Gamma
Knife procedures utilizing the Equipment. The cost of technical and support
personnel (non-physician) and supplies required for the proper performance of
Gamma Knife procedures utilizing the Equipment shall be reimbursed to Hospital
from Gross Collections. In this regard, Hospital shall use its best efforts to
maintain on staff a minimum of two (2) Gamma Knife trained teams comprised of
neurosurgeons and physicists.

 

10.2       In coordination with EWRS, direct, supervise and administer the
provision of all Hospital services relating to Gamma Knife Procedures in
accordance with all applicable laws, rules and regulations.

 

10.3       Use best efforts to keep and maintain the Equipment and the Site
fully protected, secure and free from unauthorized access or use by any person.

 

10.4 In respect of the Procedures, Hospital shall be the sole responsible and
liable party against the patients and any other real or legal persons,
authorities etc. for any and all damages, losses and claims of such persons and
authorities. Nothing in this Agreement can be understood as EWRS will have any
responsibility and/or liability for the performance of the Procedures and any
other related medical treatment.

 

 

Exhibit 10.64

 

11.         Additional Covenants of EWRS. In addition to the other covenants of
EWRS contained in this Agreement, EWRS, at its cost and expense, shall:

 

11.1       Use its best efforts to require Elekta to meet its contractual
obligations to EWRS and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.

 

11.2       Ensure Hospital’s quiet enjoyment and use of the Equipment, free of
the rights of any other persons except for those rights reserved by EWRS or
granted to Elekta under the LGK Agreement or the Purchase Agreement.

 

11.3       EWRS and Hospital shall mutually select an individual to be located
at the Site to provide Gamma Knife administrative and marketing support
services. The individual’s duties shall include but not be limited to scheduling
Gamma Knife patients and coordinating professional and technical personnel and
support services to perform said Gamma Knife treatment. This individual shall
also verify patient insurance. The individual shall also assist with marketing
activities on an as needed basis. This individual is provided by the Hospital
and the cost of the individual shall be reimbursed from Gross Collections. EWRS
and Hospital shall mutually agree on individual.

 

12.         Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1       During the Term and except as otherwise provided in this Agreement,
EWRS, at its cost and expense, shall (a) maintain the Equipment in good
operating condition and repair, reasonable wear and tear excepted, (b) subject
to Hospital’s compliance with its obligations under the LGK Agreement and under
Sections 4, 5, 9, 10, 12, 13 and 16 hereunder, cause the equipment to be in
compliance with all applicable regulations, and (c) maintain in full force and
effect a Service Agreement with Elekta and any other service or other agreements
required to fulfill EWRS’s obligation to repair and maintain the Equipment under
this Section 12. Hospital shall promptly notify EWRS in the event of any damage
or destruction to the Equipment or of any required maintenance or repairs to the
Equipment, and EWRS shall, or shall cause its agent to, respond to any such
maintenance request within a reasonable time periods soon as possible and
practical. In addition, EWRS shall pursue all remedies available to it under the
Service Agreement and under any warranties made by Elekta with respect to the
Equipment so that the Equipment will be free from defects in design, materials
and workmanship and will conform to Elekta’s technical specifications concerning
the Equipment.

 

12.2       EWRS and Elekta shall have the right to access the Equipment for the
purpose of inspection and the performance of repairs at all reasonable times,
upon reasonable advance notice and with a minimum of interference or disruptions
to Hospital’s regular business operations.

 

 

Exhibit 10.64

 

12.3       Hospital shall be liable for any damage to or destruction of the
Equipment caused by the misuse, improper use, or other intentional and wrongful
or negligent acts or omissions of Hospital’s officers, employees, agents, and
contractors. In the event the Equipment is damaged as a result of the misuse,
improper use, or other intentional and wrongful or negligent acts or omissions
of Hospital’s officers, employees, agents and contractors (other than EWRS and
Elekta), to the extent such damage is not covered by the Service Agreement or
any warranties or insurance, EWRS may service or repair the Equipment as needed
for a reasonable cost and the cost thereof shall be paid by Hospital to EWRS
immediately upon written request; provided that, if EWRS’s charges and costs for
such service or repair are not paid in full by Hospital within sixty (60) days
after EWRS’s request therefore, in addition to such charges and costs, Hospital
shall pay interest thereon to EWRS until paid in full at the annual rate of five
percent (5%) in excess of the Federal Reserve Discount Rate then in effect, as
published in the Wall Street Journal or similar publication (or the maximum
monthly interest rate permitted to be charged by law between an unrelated,
commercial borrower and lender, if less) and costs incurred by EWRS in
collecting such amount from Hospital (other than attorneys’ fees). Any work so
performed by EWRS shall not deprive EWRS of any of its rights, remedies or
actions against Hospital for such damages.

 

12.4       If the Equipment is rendered unusable as a result of any failure of,
physical damage to or destruction of the Equipment due to the reasons other than
the ones stated in 12.3, Hospital shall give EWRS written notice thereof. EWRS
shall determine, within thirty (30) days after it is given written notice of
such damage or destruction, whether the Equipment can be repaired. Subject to
Section 12.3 above, in the event EWRS determines that the Equipment cannot be
repaired, at the election of EWRS in EWRS’s sole and absolute discretion, (a)
EWRS, at its cost and expense, may replace the Equipment as soon as reasonably
possible taking into account the availability of replacement equipment from
Elekta, Elekta’s other then existing orders for equipment, and the then existing
limitations on Elekta’s manufacturing capabilities, and (b) in such event, this
Agreement shall continue in full force and effect as though such damage or
destruction had not occurred.

 

13.         Alterations, Upgrades and Cobalt-60 Reload of Equipment. Hospital
shall not make any modifications, alterations or additions to the Equipment
(other than normal operating accessories or controls) without the prior written
consent of EWRS. Hospital shall not, and shall not permit any person other than
representatives of Elekta or any other person authorized by EWRS to, effect any
inspection, adjustment, preventative or remedial maintenance, or repair to the
Equipment without the prior written consent of EWRS. All modifications,
alterations, additions, accessories or operating controls incorporated in or
affixed to the Equipment (herein collectively called “additions” and included in
the definition of “Equipment”) shall become the property of the EWRS upon
termination of this Agreement. The Equipment will undergo a Cobalt-60 reload at
approximately the start of the seventh year of operation. The actual timing of
this re-load is at the discretion of EWRS. The cost to perform a Cobalt reload
will be borne by *.

 

14.         Financing of Equipment by EWRS. EWRS, in its sole discretion, may
finance the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If EWRS finances the Equipment through an installment loan, EWRS shall be
required to provide the Equipment as collateral for the loan. If EWRS finances
the Equipment through a capitalized lease, title shall vest with the lessor
until such time as EWRS exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), EWRS
may assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender and Hospital shall execute such documentation as the Lender shall
reasonably require in furtherance of this Section; provided, however, such
assignment shall not relieve EWRS of its obligation to Hospital under this
Agreement.

 

 

Exhibit 10.64

 

14.1       This Agreement is subject to EWRS procuring financing for equipment
on terms acceptable to EWRS. Unless such financing is procured by EWRS, this
Agreement will be null and void and Hospital shall have no right or claim
against EWRS in any kind whatsoever.

 

15.         Taxes. EWRS shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against EWRS or Hospital. In case of a
failure by Hospital to pay any taxes, assessments, licenses or other charges
when and as required under this Section, EWRS may (in EWRS’s sole and absolute
discretion) pay all or any part of such taxes, in which event the amount paid by
EWRS shall be immediately payable by Hospital to EWRS upon written request;
provided that, if EWRS is not repaid in full by Hospital within sixty (60) days
after EWRS’s request therefore, in addition to the repayment of the amounts paid
by EWRS, Hospital shall pay interest thereon to EWRS until paid in full at the
annual rate of five percent (5%) in excess of the Federal Reserve Discount Rate
then in effect, as published in the Wall Street Journal or similar publication
(or the maximum monthly interest rate permitted to be charged by law between an
unrelated, commercial borrower and lender, if less) and costs incurred by EWRS
in collecting such amount from Hospital.

 

16.         No Warranties by EWRS. Hospital warrants that as of the First
Procedure Date, it shall have (a) thoroughly inspected the Equipment, (b)
determined that the Equipment is consistent with the size, design, capacity and
manufacture selected by it, and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Hospital’s intended purposes and is good
working order, condition and repair at the time of acceptance. EWRS SUPPLIES THE
EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS IS” CONDITION. EWRS, NOT BEING THE
MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE. As between EWRS and Hospital, Hospital shall bear all risks with
respect to the foregoing warranties. EWRS shall not be liable for any direct,
indirect and consequential losses or damages suffered by Hospital or by any
other person for, and Hospital expressly waives any right to hold EWRS liable
hereunder for, any claims, demands and liabilities arising out of or in
connection with the design or manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than
EWRS, including Elekta or any other manufacturers or suppliers. In this regard
and with prior written approval of EWRS, Hospital may, in EWRS’s name, but at
Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to EWRS or Hospital.
EWRS shall not be responsible for the operation of the Equipment, however it
shall be EWRS’s responsibility that the equipment be properly maintained. EWRS
and Hospital shall mutually agree to an acceptable delivery date for the
Equipment.

 

 

Exhibit 10.64

 

17.         Termination for Economic Justification.

 

17.1       Following the initial twenty-four (24) months after the First
Procedure Date and following each subsequent 12 month period thereafter during
the Term, EWRS shall have the option to terminate this Agreement if, within a
reasonable period of time after EWRS’s written request, Hospital does not
provide EWRS with a reasonable economic justification to continue this Agreement
and the provision of Gamma Knife services at the Hospital. EWRS’s determination
shall be based upon the utilization of the Equipment and other factors
considered relevant by EWRS in the exercise of its discretion. If EWRS elects to
terminate pursuant to this Section, EWRS shall give written notice thereof to
Hospital not less than ninety (90) days prior to the effective date of the
termination designated in EWRS’s written notice.

 

17.2       Notwithstanding the provisions of Section 17.1, if at any time during
the Term of this Agreement, Hospital is suspended or terminated from
participation in any public patient, governmental re-imbursement program for
Procedures, EWRS shall have the option to terminate this Agreement immediately
by giving written notice thereof to Hospital.

 

17.3       As a result of any termination of this Agreement pursuant to this
Section, EWRS may enter upon the Site under Hospital supervision and remove the
Equipment and any improvements made by EWRS to the Site without liability of any
kind or nature for appropriate removal or EWRS may demand that Hospital remove
and return the Equipment and such improvements to EWRS, all at EWRS’s sole cost
and expense. EWRS shall restore the Site to a similar pre-deinstallation
appearance and condition.

 

18.         At the end of the Term, Hospital shall purchase and take ownership
of the Equipment for an amount of * . For the avoidance of doubt, purchasing and
taking the ownership of the Equipment at the end of the term is not an option
for Hospital but an obligation.

 

19.         Events of Default by Hospital and Remedies.

 

19.1       The occurrence of any one of the following shall constitute an event
of default under this Agreement (an “Event of Default”):

 

19.1.1   Hospital fails to pay any Net Revenue Payment when due pursuant to
Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by EWRS or its assignee to Hospital;
however, if Hospital cures the rent payment default within the applicable thirty
(30) day period, such default shall not constitute an Event of Default.

 

19.1.2   Hospital attempts to remove, sell, transfer, encumber, assign, sublet
or part with possession of the Equipment or any items thereof, except as
expressly permitted herein.

 

 

Exhibit 10.64

 

19.1.3   Hospital fails to observe or perform any of its covenants, duties or
obligations arising under this Agreement or the LGK Agreement and such failure
continues for a period of thirty (30) days after written notice thereof by EWRS
to Hospital; however, if Hospital cures the default within the applicable thirty
(30) day period or if the default reasonably requires more than thirty (30) days
to cure, Hospital commences to cure the default during the initial thirty (30)
day period and Hospital diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.

 

19.1.4   Hospital ceases doing business as a going concern, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
as they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

19.1.5   Within sixty (60) days after the commencement of any proceedings
against Hospital seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without Hospital’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

19.2       Upon the occurrence of an Event of Default with respect to Hospital,
EWRS may at its option do any or all of the following:

 

19.2.1   By written notice to Hospital, immediately terminate this Agreement as
to the Equipment, wherever situated. As a result of the termination, EWRS may
enter upon the Site and remove the Equipment and any improvements made by EWRS
to the Site without liability of any kind or nature for so doing or EWRS may
demand that Hospital remove and return the Equipment and such improvements to
EWRS, all at Hospital’s sole cost and expense.

 

19.2.3   Sell, dispose of, hold, use or lease the Equipment or any improvements
made by EWRS to the Site, as EWRS in its sole and absolute discretion may
determine (and EWRS shall not be obligated to give preference to the sale, lease
or other disposition of the Equipment or improvements over the sale, lease or
other disposition of similar Equipment or improvements owned or leased by EWRS).

 

In addition to the foregoing remedies, Hospital shall be liable to EWRS for all
reasonable costs and expenses incurred by EWRS as a result of the Event of
Default or the exercise of EWRS’s remedies.

 

 

Exhibit 10.64

 

19.3       Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to EWRS all Net Revenue Payments and other sums then owing under
this Agreement. Hospital shall in any event remain fully liable for all damages
as may be provided by law and for all costs and expenses incurred by EWRS on
account of such default, including but not limited to, all court costs. The
rights and remedies afforded EWRS under this Agreement shall be deemed
cumulative and not exclusive, and shall be in addition to any other rights or
remedies to EWRS provided by law or in equity.

 

20.         Insurance.

 

20.1       During the Term, EWRS shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by EWRS shall be evidenced by
a certificate of insurance or other reasonable documentation which shall be
delivered by EWRS to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.

 

20.2       During the Term, Hospital shall, at its cost and expense, purchase
and maintain in effect general and professional liability insurance covering the
use or operation of the Equipment by Hospital’s employees and agents. The
general and professional liability insurance policies shall each provide
coverage in amounts not less than One Million Dollars ($1,000,000.00) per
occurrence and One and Five Million Dollars ($5,000,000.00) annual aggregate.
The policies to be maintained by Hospital hereunder shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by Hospital to EWRS no later than the First Procedure Date and as of
each annual renewal of such policies during the Term.

 

20.3       During the construction of the Site and prior to the First Procedure
Date, Hospital, at its cost and expense, shall purchase and maintain a general
liability insurance policy which conforms with the coverage amounts and other
requirements described in Section 20.2 above and which names EWRS as an
additional insured party. The policy to be maintained by Hospital hereunder
shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to EWRS prior to the
commencement of any construction at the Site.

 

20.4       During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law: In this
respect, the Parties shall create a severance payment fund with the condition to
be mutually agreed on Severance Payment Fund expenses and costs shall be
included in Parties Direct Operating Costs.

 

 

Exhibit 10.64

  

21.         Indemnification.

 

21.1       Hospital and EWRS each hereby covenants and agrees that it will
defend, indemnify and hold the other party and the other party's officers,
directors, members, employees and agents at all times harmless from and against
any loss, damage and expense (including reasonable attorneys’ fees and other
costs of defense) caused by or arising out of: (i) any liability or obligation
related to the business of the indemnifying party prior to the date hereof; (ii)
any obligation or liability arising from services provided under this Agreement
by the indemnifying party to the extent any such liability or obligation
directly results from the negligence or intentional misconduct of the
indemnifying party, it’s employees or agents ; or (iii) any obligation or
liability resulting from a breach of any provision of this Agreement by the
indemnifying party, it’s employees or agents. The obligations of the parties
under this Section shall survive the expiration or earlier termination of this
Agreement.

 

21.2       Any party that intends to enforce an indemnity obligation shall give
the indemnifying party notice of any claim as soon as possible, but the failure
to give such notice shall not constitute a waiver or release of the indemnifying
party and shall not affect the rights of the indemnified party to recover under
this indemnity, except to the extent the indemnifying party is materially
prejudiced thereby. In connection with any claim giving rise to indemnity under
this Section resulting from or arising out of any claim or legal proceeding by a
person who is not a party to this Agreement, the indemnifying party, at its sole
cost and expense, may, upon written notice to the indemnified party, assume
control of the defense of such claim or legal proceeding, to the extent that the
indemnifying party admits in writing its indemnification liability to the
indemnified party with respect to all material elements thereof. If the
indemnifying party assumes the defense of any such claim or legal proceeding,
the obligations of the indemnifying party hereunder as to such claim or legal
proceeding shall be to take all steps necessary in the defense or settlement
thereof and to hold the indemnified party harmless from and against any losses,
damages, expenses or liability caused by or arising out of any settlement
approved by the indemnifying party and the indemnified party or any judgment in
connection with such claim or legal proceeding. Each indemnified party shall
cooperate with the indemnifying party in the defense of any such action, the
defense of which is assumed by the indemnifying party. Except with the consent
of the indemnified party, which consent may be withheld at the indemnified
party’s sole discretion, the indemnifying party shall not consent to any
settlement or the entry of any judgment arising from any such claim or legal
proceeding which, in each case, does not include as an unconditional term
thereof the delivery by the claimant or the plaintiff to the indemnified party
of a release from all liability in respect thereof. If the indemnifying party
does not assume the defense of any claim or litigation, any indemnified party
may defend against such claim or litigation in such manner as it may deem
appropriate, including but not limited to settling such claim or litigation,
after giving notice of the same to the indemnifying party, on such terms as the
indemnified party may deem appropriate. The indemnifying party will, promptly
after any of the same is incurred, reimburse the indemnified party in accordance
with the provisions hereof for all damages, losses, liabilities, costs and
expenses incurred by the indemnified party.

 

 

Exhibit 10.64

 

21.3       The indemnity obligations under this Section shall survive the
termination of this Agreement with respect to events occurring during or
relating to the Term.

 

22.         Miscellaneous.

 

22.1       EWRS’S Competing Activities: Hospital, as being aware of the fact
that EWRS’s activities are operating, selling, leasing or otherwise letting
third persons use Lexell Gamma Knife and alike equipments, medical devices,
accept and declare that EWRS and/or its shareholders, affiliates, its
shareholders’s companies may lease, sell to or otherwise let the use of Lexell
Gamma Knife Equipment and/or its alikes and/or other medical devices of any kind
to other hospital and/or health entities whether public or private within Turkey
including Istanbul or any any where else, may execute agreement similar to this
Agreement with third persons, may perform activities competing Hospital’s
activities and/or the activities stated herein this Agreement, that they are
free for all these issues, and that this Agreement shall not obstruct EWRS
and/or its shareholders, affiliates, its shareholders’s companies to perform the
same or similar transactions and activities stated in this Agreement or with the
subject of this Agreement with third persons, and Hospital shall have no claim
whatsoever against EWRS and/or its shareholders, affiliates, its shareholders’s
companies.

 

22.2       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither party shall assign this Agreement nor any of its respective rights
(except assignment by EWRS of its interests as stated in Section 14) hereunder
and Hospital shall not sublease the Equipment without the prior written consent
of the other party, which consent shall not be unreasonably withheld. An
assignment or sublease shall not relieve the assigning party or sublessor of any
liability for performance of this Agreement during the remainder of the Term.
Any purported assignment or sublease made without the other party’s prior
written consent shall be null, void and of no force or effect.

 

22.3       Agreement to Perform Necessary Acts. Each party agrees to perform any
further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

22.4       Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

 

Exhibit 10.64

 

22.5       Attorney’s Fees and Costs. In the event of any action, arbitration or
other proceedings between or among the parties hereto with respect to this
Agreement, each party shall pay for their own attorneys’ fees and related costs
and expenses, irrespective of which party is deemed to be the prevailing party.

 

22.6       Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

22.7       Number and Gender. Words in the singular shall include the plural,
and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

22.8       Effect of Headings. The titles or headings of the various paragraphs
hereof are intended solely for convenience or reference and are not intended and
shall not be deemed to modify, explain or place any construction upon any of the
provisions of this Agreement.

 

22.9       Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.

 

22.10     Governing Law and Settlement of Disputes. This Agreement shall be
interpreted and enforced in accordance with the internal laws, and not the law
of conflicts, of the Republic of Turkey.

 

Any and all disputes, arising under or in connection with this Agreement shall
be settled by arbitration under the Rules of Arbitration of the International
Chamber of Commerce (ICC). The arbitral tribunal shall consist of three (3)
arbitrators. The place of arbitration shall be Ankara, and the language of
arbitration shall be English.

 

22.11     Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.

 

22.12     Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
provision of this Agreement is found to be ambiguous, each party shall have an
opportunity to present evidence as to the actual intent of the parties with
respect to such ambiguous provision.

 

 

Exhibit 10.64

 

22.13     Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation by such party
or individual, expressed or implied, other than such as are set forth expressly
in this Agreement; (c) that it has been represented by counsel of its own choice
in this matter or has affirmatively elected not to be represented by counsel;
(d) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

22.14     Non-Waiver. No failure or delay by a party to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement, or
to exercise any right, power or remedy hereunder or under law or consequent upon
a breach hereof or thereof shall constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy or of any such breach or
preclude such party from exercising any such right, power or remedy at any later
time or times.

 

22.15     Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by mail, first class, postage prepaid, registered or certified,
return receipt requested (in which case such notice shall be deemed given on the
third (3rd) day following the date of mailing), and properly addressed as
follows:

 

To EWRS:

To Hospital:________________________________

________________________________

________________________________

________________________________

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

22.16     Force Majeure. Failure to perform by either party will be excused in
the event of any delay or inability to perform its duties under this Agreement
directly or indirectly caused by conditions beyond its reasonable control,
including, without limitation, fires, floods, earthquakes, snow, ice, disasters,
acts of God, accidents, riots, wars, operation of law, strikes, governmental
action or regulations, shortages of labor, fuel, power, materials, manufacturer
delays or transportation problems. Notwithstanding the foregoing, all parties
shall make good faith efforts to perform under this Agreement in the event of
any such circumstance. Further, once such an event is resolved, the parties
shall again perform their respective obligations under this Agreement.

 

 

Exhibit 10.64

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“EWRS”             By: /s/ Ernest A. Bates, M.D.     Ernest A. Bates, M.D.,    
Director       “HOSPITAL” FLORENCE NIGHTINGALE HASTANESI A.S.         By: /s/
Dr. Sinan Nazif Aran   Name: Dr. Sinan Nazif Aran   Title: Genel idari
Koordinator

 

 

Exhibit 10.64

 

Exhibit A

 

LGK AGREEMENT

 

NOT USED

 

 

Exhibit 10.64

 

Exhibit 1

 

HOSPITAL’S COST COMPONENT

 

Neurosurgeon   * per patient       Technician   * per year       Medical
secretary   * per year       Recovery room   * per day       Hospital per diem
charge   * daily per admission (overnight stay for select patients only)        
  MRI Procedure   * per procedure       CT procedure   * per procedure

 

EWRS and HOSPITAL JOINT COST COMPONENT

 

Marketing and Promotion   [up to *] per year

 

On each anniversary of the first procedure date, Hospital and/or EWRS may adjust
these cost components up or down, which increases or decreases shall directly
correlate to increases or decreases in Hospitals and EWRS’s direct cost
(excluding administrative or overhead expenses) supported by documentation
reasonably satisfactory to the other party.

 

Any other billable Hospital services (i.e., medical supplies, lab tests, office
supplies, etc.) necessary to perform a Gamma Knife procedure not expressly set
forth in this exhibit will be reimbursed to Hospital at Hospital’s costs
(excluding administrative or overhead expenses).

 



 

